WOODLEY, Judge.
Relator is an inmate of the penitentiary. His application for writ of habeas corpus was granted by Hon. Max M. Rodgers, Judge of the 12th Judicial District of Texas, and made returnable to this court as provided in Art. 119, V.A.C.C.P.
It appears from the exhibits accompanying the application that unless the cumulation feature of the sentence in Cause No. 1408 in the district court of Kinney County, Texas, dated October 17, 1947, is effective, relator has served all sentences against him and is entitled to be discharged from the penitentiary.
The order attempting to cumulate the Kinney County sentence reads as follows: “this sentence shall be cumulative of and commence upon the termination of any sentence or sentences now outstanding against the said James Herbert Webb.”
Under the decisions of this court, the quoted provision is ineffective. Ex parte Cordes, 159 Tex. Cr. R. 389, 204 S.W. 2d 438.
The writ is granted and relator is ordered discharged from the penitentiary.